Citation Nr: 1720415	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based upon unemployability (TDIU) due to service-connected disability, on an extraschedular basis, from October 11, 2000, to October 12, 2001.

2.  Entitlement to an earlier effective date for the grant of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974 and from November 1990 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed the 30 percent rating assigned.  In a November 2004 rating decision, the rating for PTSD was increased to 50 percent, effective October 12, 2001.  Because the Veteran's TDIU claim is part of his increased rating claim for PTSD, which was received on October 12, 2001, the earliest available effective date for TDIU is October 11, 2000, one year prior to receipt of the increased rating claim for PTSD.  See 38 C.F.R. § 3.400 (2016).

The Veteran testified at a videoconference hearing in June 2005 before a Veterans Law Judge who no longer works for the Board.  The Veteran has indicated that he does not wish to have a new hearing.  See 38 C.F.R. §§ 20.707, 20.717.  A transcript of the June 2005 hearing is associated with the claims file.

In an October 2007 rating decision, the Agency of Original Jurisdiction (AOJ) granted TDIU, effective August 30, 2005, the date of receipt of the Veteran's TDIU claim.  Then, in a May 2008 decision, the Board granted an increased rating of 70 percent for PTSD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court determined that VA must consider the applicability of entitlement to a TDIU prior to August 30, 2005, and this issue was remanded to the Board.  

When the case was before the Board in September 2011, the Board remanded the issue of entitlement to a TDIU prior to August 30, 2005, to the AOJ for additional development.  When the case was before the Board again in May 2016, the Board found that the Veteran met the minimum schedular criteria for TDIU as of October 12, 2001; however, the Board remanded the issue of entitlement to TDIU from October 11, 2000, to October 12, 2001.  The Board noted that a review of the record reflects that the Veteran may have had menial part-time work prior to October 12, 2001, and that the ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a).  As such, the Board remanded to facilitate a referral to the VA Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration per 38 C.F.R. § 4.16(b).

The actions requested by the May 2016 Board remand were accomplished to the extent possible and the case was subsequently returned to the Board after readjudication.  A July 2016 decision by the Director of Compensation and Pension found extraschedular consideration unwarranted because "[n]one of the available evidence supports the Veteran's contention that any of his service[-]connected disabilities or a combination of the effects of the disabilities prevented all types of gainful activity for the time period of this review."  The AOJ readjudicated the extraschedular claim in July 2016, citing the Director of Compensation Service decision and again denying TDIU for the period at issue.  As such, the AOJ substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  The Veteran's service-connected disability precluded him from being able to secure and follow substantially gainful occupation from October 11, 2000, to October 12, 2001.

2.  The Veteran is entitled to an effective date of October 11, 2000 for the award of DEA benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU due to service-connected disability, on an extraschedular basis, have been met from October 11, 2000, to October 12, 2001.  See 38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155(a), 3.400, 4.16 (2016).

2.  The criteria for entitlement to an earlier effective date for the grant of eligibility to DEA have been met from October 11, 2000.  See 38 U.S.C.A. Chapter 35.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Because the Veteran's claims are being granted in full, there is no need to further discuss the VCAA.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgement of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability-provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Additionally, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id. 

In this case, the Veteran did not meet the requisite schedular percentage requirements for TDIU since 2000.  Prior to October 12, 2001, the Veteran was service-connected for PTSD, rated at 30 percent; residuals of fracture of the right medial plateau, rated at 20 percent; residuals of second degree burns to the left jaw, neck, chest, and upper left arm, rated at 10 percent; fracture of the second metatarsal head of the left foot, rated as noncompensable; and fracture of the fifth metacarpal bone of the right hand, rated as noncompensable.  The combined evaluation for his service-connected disability during this time period is 50 percent.  As such, the Veteran does not meet the schedular requirements for a TDIU prior to October 12, 2001.  As previously discussed, the Director of Compensation Service found extraschedular consideration unwarranted in a July 2016 decision.  Because the Director adjudicated this question, the Board is now permitted to exercise jurisdiction over this issue.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

As noted in the May 2016 remand, the record reflects that the Veteran had only menial part-time work prior to October 12, 2001.  Specifically, the Veteran earned only $414.00 in 2000 while working part-time, for less than one week, before resigning due to an interpersonal conflict resulting from his service-connected disability (chronic fatigue, joint pain, and sore muscles from hepatitis C and anger, anxiety, hyper-awareness, intrusive thoughts, and inability to be around others from PTSD).  See statements by the Veteran dated June 2001, June 2006, and June 2012; Social Security earnings record dated April 2006; and medical records dated June 2005, May 2006, and June 2006.  The Veteran last sustained full-time employment around 1997 or 1998.  Id; also see hearing testimony dated June 2005; representative statement dated January 2013; and medical records dated January 1999.  There is no indication in the record that the Veteran has engaged in anything other than marginal employment since 1998 or 1999.  Further, the Veteran's statements are internally consistent throughout the record and externally consistent with the Social Security earnings record.  As such, the Board finds that the preponderance of the record weighs in the Veteran's favor and establishes that the Veteran is entitled to TDIU effective October 11, 2000.  

Accordingly, although the Veteran did not meet the schedular criteria for the time period in question, when affording all benefit of the doubt to the Veteran, the evidence reflects that he was unable to secure and follow substantially gainful employment due to his service-connected disability from October 11, 2000, to October 12, 2001.  Therefore, the criteria of 38 C.F.R. § 4.16(b) are met and entitlement to TDIU on an extraschedular basis is granted for this time period.

The Board also finds that October 11, 2000, is the appropriate date for basic entitlement to DEA for the following reasons.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  See 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  See 38 U.S.C.A. § 5113.  

In this case, by virtue of the Board's award of an earlier effective date of October 11, 2000, for a TDIU, and because the effective date for DEA benefits was directly related to a finding that the Veteran had a total disability that was permanent in nature by virtue of his TDIU rating, the Veteran is also entitled to an earlier effective date of October 11, 2000, for eligibility for Chapter 35 benefits.  To that extent also, this appeal is granted.  As this constitutes a full grant of benefits sought, the Board finds that the restoration appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


ORDER

Entitlement to a TDIU due to service-connected disability, on an extraschedular basis, from October 11, 2000, to October 12, 2001, is granted.

Entitlement to an earlier effective date for the grant of eligibility to DEA under 38 U.S.C.A. Chapter 35, is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


